DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s request for continued examination regarding the applicant’s amendment filed 01/20/2022.  Claims 1, 4-15, and 18-32 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-15, and 18-32 are rejected under 35 U.S.C. 103 as being unpatentable over Raichman (U.S. 2014/0320289 A1).

Claim 1, Raichman teaches:
A method of associating a hygiene monitoring device (Raichman, Fig. 1: 103) to a station device (Raichman, Paragraph [0077], The personal hygiene monitor 103 is associated with areas of interest, e.g. a patient bed or medical device, based on the location.), the hygiene monitoring device being configured to monitor a hygienic state of a user (Raichman, Paragraph [0007], The personal hygiene monitor 103 is used for detecting a plurality of personal hygiene events related to the user.), the method comprising: 
the hygiene monitoring device obtaining, when in use, a station identifier (SID) from the station device (Raichman, Paragraph [0077], The personal hygiene monitor 103 obtains identifiers of the areas of interest via the RFID tag associated with the areas of interest, which are functionally equivalent to a station identifier (SID).); and 
the hygiene monitoring device storing the station identifier (Raichman, Paragraphs [0077-0078], The location detecting module 311 receives identifiers of the RFID tags and logs the data received from the RFID tags for tracking the location of the user.),
wherein the hygiene monitoring device obtains the station identifier when placed within a defined spatial region in a proximity of the station device (Raichman, Paragraph [0077], The defined spatial region is defined by the communication range of the RFID tags assigned to the areas of interest.) so as to provide an association between the hygiene monitoring device and a user with which the defined spatial region is associated (Raichman, Paragraph [0077], The personal hygiene monitor determines the location of the user with respect to an area of interest, e.g. patient bed or medical device, wherein the area of interest is identified by, for example, an RFID tag that communicates with the personal hygiene monitor, i.e. is in communication range.), and 
wherein the hygiene monitoring device is attachable to a hygiene article wearable by the user (Raichman, Fig. 3, Paragraph [0057], The personal hygiene monitor 103 may be affixed to a wearable device.), and monitors a hygienic state of the hygiene article (Raichman, Paragraph [0061], One ).
Raichman does not explicitly teach:
The hygiene monitoring device is removably attachable.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the personal hygiene monitor 103 in Raichman to be separable from the wearable device, as a matter of engineering/design choice.  Such a modification would not render the invention inoperable for its intended purpose and would yield predictable results.  Additionally, such a modification would enable the personal hygiene monitor 103 to be re-used on different wearable devices to suit the requirements of the user.  See MPEP 2144.04.

Claim 4, Raichman further teaches:
The hygiene monitoring device transmitting the stored station identifier (Raichman, Paragraph [0085], The processor 302 of the personal hygiene monitor 103 forwards the data logged in the memory unit, which includes the identity of the areas of interest (see Raichman, Paragraphs [0077-0078]), via data interface 305 and/or wireless data interface 309.).

Claim 5, Raichman further teaches:
The hygiene monitoring device stores a device identifier (DID) (Raichman, Paragraph [0093], The ID of the user is stored in memory unit 304 to associate the hygiene monitor 103 with a user profile, which is functionally equivalent to a device identifier (DID).), the method comprising: 
the hygiene monitoring device transmitting the stored station identifier together with the device identifier (Raichman, Paragraph [0094], The personal hygiene monitor 103 forwards logged personal hygiene events, which include the location data associated with areas of interest (see ). 

Claim 6, Raichman further teaches:
The station device receives information transmitted by the hygiene monitoring device (Raichman, Paragraph [0077], The transmission of the RFID reader of location detecting module 311 is received at the RFID tags associated with areas of interest.).

Claim 8, Raichman further teaches:
The station device transmits the station identifier wirelessly (Raichman, Paragraph [0077], The location detection module 311 and the RFID tag of the area of interest communicate wirelessly.).

Claim 9, Raichman further teaches:
The station device continuously provides the station identifier or provides the station identifier selectively, based on a predetermined condition (Raichman, Paragraph [0077], The RFID tag of the area of interest communicates when interrogated by the RFID reader, i.e. a predetermined condition.), and, 
optionally, the station device broadcasts the station identifier to provide it (As per the limitation of the “station device broadcasts”, the limitation is optional.).

Claim 10, Raichman further teaches:
The hygiene monitoring device transmitting the stored station identifier (Raichman, Paragraph [0094], The personal hygiene monitor 103 forwards logged personal hygiene events, which include the ), 
a receiving entity (Raichman, Fig. 1: 102, 105, 107) receiving the station identifier from the hygiene monitoring device (Raichman, Paragraph [0094], The communication terminal 105 connects with personal hygiene monitor 103 to receive data therefrom and updates the user hygiene profile 107 based on the received data.), and 
the receiving entity determining a spatial location corresponding to the station device, based on the received station identifier (Raichman, Paragraph [0094], The updated user hygiene profile 107 includes the logged data regarding the location(s) of the personal hygiene monitor 103 (see Raichman, Paragraphs [0077-0078]).).

Claim 11, Raichman further teaches:
The hygiene monitoring device transmitting the device identifier together with the stored station identifier (Raichman, Paragraph [0094], The personal hygiene monitor 103 forwards logged personal hygiene events, which include the location data associated with areas of interest (see Raichman, Paragraphs [0077-0078]), to update the user profile associated with the personal hygiene monitor 103.), 
a receiving entity (Raichman, Fig. 1: 102, 105, 107) receiving the station identifier and the device identifier from the hygiene monitoring device (Raichman, Paragraph [0094], The communication terminal 105 connects with personal hygiene monitor 103 to receive data therefrom and updates the user hygiene profile 107 based on the received data.), 
the receiving entity associatively storing the device identifier and the station identifier (Raichman, Paragraph [0094], The user hygiene profile 107 is updated based on the received data which is effectively associatively storing.), and 
the receiving entity determining a spatial location corresponding to the station device, based on the received station identifier (Raichman, Paragraph [0094], The updated user hygiene profile 107 includes the logged data regarding the location(s) of the personal hygiene monitor 103 (see Raichman, Paragraphs [0077-0078]).).

Claim 12, Raichman further teaches:
The spatial location is determined based on a pre-stored correspondence between the station identifier and the spatial location (Raichman, Paragraphs [0077-0078], The area of interest and its corresponding location information is stored on an RFID tag, which is read by an RFID reader on location detecting module 311.  The corresponding location information is thus pre-stored with the identity of the area of interest on the RFID tag.).

Claim 13, Raichman further teaches:
The receiving entity receiving information indicative of the hygienic state from the hygiene monitoring device (Raichman, Paragraph [0076], One example of logged information that is forwarded to the communication terminal 105 and updated at the user profile 107 includes the logged hygiene events in the memory unit 300 of personal hygiene monitor 103.).

Claim 14, Raichman further teaches:
The receiving entity triggering a notification to one or more notification devices, the notification comprising at least information on the determined spatial location (Raichman, Paragraph [0095], After the logged personal hygiene events, which includes the spatial location information (see Raichman, Paragraphs [0077-0078]), are forwarded to the hygiene analysis unit 102 for updating the user profile, the estimated hygiene level determined by the hygiene analysis unit 102 is then forwarded ).

Claim 15, Raichman teaches:
A hygiene monitoring device (Raichman, Fig. 1: 103) configured to monitor a hygienic state of a user (Raichman, Paragraph [0007], The personal hygiene monitor 103 is used for detecting a plurality of personal hygiene events related to the user.), the hygiene monitoring device comprising: 
an identification module (Raichman, Fig. 2: 311) configured to obtain, when in use, a station identifier from a station device (Raichman, Paragraph [0077], The personal hygiene monitor 103 obtains identifiers of the areas of interest via the RFID tag associated with the areas of interest.), and to store the station identifier (Raichman, Paragraphs [0077-0078], The location detecting module 311 receives identifiers of the RFID tags and logs the data received from the RFID tags for tracking the location of the user.),
wherein the identification module is configured to obtain the station identifier when the hygiene monitoring device is placed within a defined spatial region in the proximity of the station device (Raichman, Paragraph [0077], The defined spatial region is defined by the communication range of the RFID tags assigned to the areas of interest.) so as to provide an association between the hygiene monitoring device and a user with which the defined spatial region is associated (Raichman, Paragraph [0077], The personal hygiene monitor determines the location of the user with respect to an area of interest, e.g. patient bed or medical device, wherein the area of interest is identified by, for example, an RFID tag that communicates with the personal hygiene monitor, i.e. is in communication range.), and 
wherein the hygiene monitoring device is attachable to a hygiene article (Raichman, Fig. 3, Paragraph [0057], The personal hygiene monitor 103 may be affixed to a wearable device.) and the hygiene monitoring device is configured to monitor a hygienic state of the hygiene article (Raichman, Paragraph [0061], One example of a hygienic state of the area proximate to the personal hygiene monitor 103, which is attached to a wearable, is the detection of whether or not gel and/or disinfecting material is present.).
Raichman does not explicitly teach:
The hygiene monitoring device is removably attachable.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the personal hygiene monitor 103 in Raichman to be separable from the wearable device, as a matter of engineering/design choice.  Such a modification would not render the invention inoperable for its intended purpose and would yield predictable results.  Additionally, such a modification would enable the personal hygiene monitor 103 to be re-used on different wearable devices to suit the requirements of the user.  See MPEP 2144.04.

Claim 18, Raichman further teaches:
A transmission module (Raichman, Fig. 2: 305, 309) configured to transmit the stored station identifier (Raichman, Paragraph [0085], The processor 302 of the personal hygiene monitor 103 forwards the data logged in the memory unit, which includes the identity of the areas of interest (see Raichman, Paragraphs [0077-0078]), via data interface 305 and/or wireless data interface 309.).

Claim 19, Raichman further teaches:
The identification module is configured to store a device identifier (Raichman, Paragraph [0093], The ID of the user is stored in memory unit 304 to associate the hygiene monitor 103 with a user profile.), and 
the transmission module configured to transmit the stored station identifier together with the device identifier (Raichman, Paragraph [0094], The personal hygiene monitor 103 forwards logged personal hygiene events, which include the location data associated with areas of interest (see Raichman, Paragraphs [0077-0078]), to update the user profile associated with the personal hygiene monitor 103.).

Claim 20, Raichman further teaches:
The hygiene monitoring device is configured to transmit information indicating a hygienic state (Raichman, Paragraph [0076], One example of logged information that is forwarded to the communication terminal 105 and updated at the user profile 107 includes the logged hygiene events in the memory unit 300 of personal hygiene monitor 103.).

Claim 21, Raichman further teaches:
A station device configured to provide the station identifier (Raichman, Paragraph [0077], The personal hygiene monitor 103 obtains identifiers of the areas of interest via the RFID tag associated with the areas of interest.) to the hygiene monitoring device when the hygiene monitoring device is placed within a defined spatial region in the proximity of the station device (Raichman, Paragraph [0077], The defined spatial region is defined by the communication range of the RFID tags assigned to the areas of interest, wherein the RFID tag transmits the corresponding identifier to the personal hygiene monitor 103 within communication range of the RFID tag.).

Claim 22, Raichman further teaches:
The station device is configured to provide the station identifier to the hygiene monitoring device when the hygiene monitoring device is within communication range (Raichman, Paragraph [0077]).
Raichman does not explicitly teach:
The station device is configured to store the hygiene monitoring device and/or to charge the hygiene monitoring device; and wherein the station device is configured to provide the station identifier to the hygiene monitoring device when the hygiene monitoring device is stored and/or being charged by the station device.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the area of interest in Raichman (see Raichman, Paragraph [0077]) to be capable of storing the personal hygiene monitor 103, because the area of interest includes locations such as the operating room, a physiotherapy room, a dining room, a kitchen, etc.  Additionally, one of ordinary skill in the art would recognize that the personal hygiene monitor 103, which can be attached to a wearable device (see Raichman, Fig. 3), may also be stored on a patient bed, which is another example of an area of interest.  Such a modification would not change the principal operation of the system and would yield predictable results.
As per the limitation of wherein the station device is configured to provide the station identifier to the hygiene monitoring device when the hygiene monitoring device is stored and/or being charged by the station device, it would have been obvious to one of ordinary skill in the art for the location detection module 311 to be capable of reading the corresponding RFID tag of the area of interest when the personal hygiene monitor 103 is present and being stored at the area of interest, e.g. on a patient bed or in an operating room.

Claim 23, Raichman further teaches:
A receiving entity (Raichman, Fig. 1: 102, 105, 107) configured to obtain a station identifier, and at least one of a device identifier and information indicating a hygienic state of a hygiene article (Raichman, Paragraph [0094], The communication terminal 105 connects with personal hygiene monitor 103 to receive data therefrom and updates the user hygiene profile 107 based on the received data.  As can be seen in Fig. 5, the log includes at least a location, i.e. a station identifier, and event/quality, i.e. information indicating a hygienic state.), and 
the receiving entity is configured to determine a spatial location corresponding to the station identifier (Raichman, Paragraph [0094], The updated user hygiene profile 107 includes the logged data regarding the location(s) of the personal hygiene monitor 103 (see Raichman, Paragraphs [0077-0078]).).

Claim 24, Raichman further teaches:
The receiving entity is configured to receive information indicative of the hygienic state (Raichman, Paragraph [0094], The communication terminal 105 connects with personal hygiene monitor 103 to receive data therefrom and updates the user hygiene profile 107 based on the received data.  As can be seen in Fig. 5, the log includes at least a location, i.e. a station identifier, and event/quality, i.e. information indicating a hygienic state.).

Claim 25, Raichman further teaches:
At least one notification device each adapted to display a notification corresponding to a hygienic event and a corresponding spatial location (Raichman, Paragraph [0095], After the logged personal hygiene events, which includes the spatial location information (see Raichman, Paragraphs [0077-0078]), are forwarded to the hygiene analysis unit 102 for updating the user profile, the estimated hygiene level determined by the hygiene analysis unit 102 is then forwarded to the respective personal ), 
wherein the receiving entity is configured to trigger a notification on one or more of the at least one notification device, the notification comprising at least information on the determined spatial location (Raichman, Paragraph [0095], After the logged personal hygiene events, which includes the spatial location information (see Raichman, Paragraphs [0077-0078]), are forwarded to the hygiene analysis unit 102 for updating the user profile, the estimated hygiene level determined by the hygiene analysis unit 102 is then forwarded to the respective personal hygiene monitor 103 for presentation by the MMI 307.  Additionally, a report may be presented at the hygiene analysis unit 102 providing real time location and hygiene tracking of each user of the personal hygiene monitor 103 (see Raichman, Paragraph [0108]).).

Claim 26, Raichman further teaches:
The hygiene monitoring device transmitting information indicative of a hygienic state together with the stored station identifier (Raichman, Paragraph [0094], The personal hygiene monitor 103 forwards logged personal hygiene events, which include the location data associated with areas of interest (see Raichman, Paragraphs [0077-0078]), to update the user profile associated with the personal hygiene monitor 103.  The location data is information indicative of a hygienic state because it identifies the tracked locations of the user via the personal hygiene monitor 103.).

Claim 27, Raichman further teaches:
The hygiene monitoring device transmitting information indicative of the hygienic state together with the device identifier (Raichman, Paragraph [0094], The personal hygiene monitor 103 ).

Claim 28, Raichman further teaches:
The station device transmits the station identifier via infra-red communication (IR), near-field communication (NFC), radio frequency identification (RFID), Bluetooth communication, WiFi communication, ultra- wide band communication, or via an sonic signal (Raichman, Paragraph [0077], The area of interest utilized RFID to communicate back to the RFID reader of the location detecting module 311.).

Claim 29, Raichman further teaches:
The receiving entity notifying of a hygienic event and a corresponding spatial location (Raichman, Paragraphs [0108-0109], The hygiene analysis unit 102, which is one component of the receiving entity, allows for real time monitoring pertaining to the geographic location and hygiene level of the user of each personal hygiene monitor 103.).

Claim 30, Raichman further teaches:
The one or more notification devices displaying a notification when the notification corresponds to one of a predetermined set of spatial locations (Raichman, Paragraph [0108], A report ).

Claim 31, Raichman further teaches:
The receiving entity is configured to notify of a hygienic event and a corresponding spatial location (Raichman, Paragraphs [0108-0109], The hygiene analysis unit 102, which is one component of the receiving entity, allows for real time monitoring pertaining to the geographic location and hygiene level of the user of each personal hygiene monitor 103.).

Claim 32, Raichman further teaches:
The at least one notification device are each configured to display notifications corresponding to a predetermined set of spatial locations (Raichman, Paragraph [0108], A report is one type of notification that may be presented at the hygiene analysis unit 102 providing real time location and hygiene tracking of each user of the personal hygiene monitor 103.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Raichman (U.S. 2014/0320289 A1) in view of Reis et al. (U.S. 5,686,902).

Claim 7, Raichman does not specifically teach:
The station device verifying whether the station identifier is correctly obtained and/or stored by the hygiene monitoring device.
Reis teaches:
The RFID tag receiving an acknowledgement receipt of a tag ID by the RFID interrogator (Reis, Col. 6, Lines 52-55).

The motivation would be to enable the conserving the power consumption of the tag (see Reis, Col 7, Lines 20-24).

Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive. 
In response to the Applicant’s argument that the cited references fail to teach “an association between the hygiene monitoring device and a user with which the defined spatial region is associated”, the Examiner respectfully disagrees for the reasons set forth in the rejection above.  Additionally, with respect to the Applicant’s argument on Pages 12-13 regarding the term “association”, it appears that the Applicant intends for the “association” to be defined as being equivalent to the assignment of a spatial location, e.g. a bed, to a resident when the hygiene monitoring device receives the station identifier from the station device.  Thus, the resident is effectively assigned spatial location based on the association between the spatial location, the hygiene monitoring device, and the resident.  The claims, however, do not inherently or explicitly define the Applicant’s claimed invention away from the interpretation in the rejection above.  Raichman discloses the step of locating a user and a personal hygiene monitor with areas of interest based on the communication between the personal hygiene monitor and the area of interest, e.g. using RFID tags assigned to the area of interest (see Raichman, Paragraph [0077]).  The locating of the user thus effectively associates the user with the area interest based on the user’s personal hygiene monitor being in communication range of the area of interest.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683